department of the treasury internal_revenue_service washington d c number release date cc el d gl-506118-99 uilc date internal_revenue_service national_office chief_counsel_advice memorandum for phoebe l nearing district_counsel michigan cc ner mic from david l fish chief branch disclosure litigation cc el d subject disclosure of return_information to private insurer this is in response to your memorandum dated date this document is not to be cited as precedent issues does an employee of the internal_revenue_service service who is being sued by a taxpayer for actions committed within the scope of his her employment commit a violation of sec_6103 by providing a copy of the civil complaint to his her private insurer whom he she obtained to provide coverage in this type of situation the insurance_policy obtained by the employee provides the following when the employee is sued for actions committed within the scope of his employment liability coverage an attorney if the government does not represent the employee the possibility of an attorney to oversee a defense provided by the government and the delegation of limited power to the insurer to settle civil claims if providing the complaint to the private insurer is not a violation of sec_6103 would a discussion with the insurer or personal attorney involving return_information underlying but not contained within the complaint or other public documents constitute a disclosure violation conclusions issue a service employee who is being sued in his her individual capacity by a taxpayer gl-506118-99 for actions committed within the scope of his her employment does not commit a violation of sec_6103 by providing a copy of the civil complaint that is served on him her personally to his her private insurer because the copy of the complaint that is served on the employee is not return_information as defined by sec_6103 issue any discussion of the underlying tax issues with private insurer or personal attorney in connection with the complaint would be a disclosure of confidential return_information such a disclosure would be permitted only if an express exception exists in the internal_revenue_code code authorizing the disclosure the only exception to the nondisclosure rule that might be relevant here is sec_6103 which authorizes the disclosure of return_information to treasury_department employees or their duly authorized legal representatives in personnel related matters however in most instances a federal employee who has been sued by a taxpayer in his her individual capacity is represented by the department of justice doj if doj represents the employee then the private insurer does not meet the requirements for disclosure in sec_6103 that is because doj not the private insurer is the employee’s legal_representative and thus doj not the private insurer has the responsibility for preparing the employee’s defense and using the information in the proceeding facts in the aftermath of the restructuring and reform act of several michigan district service employees obtained personal liability insurance in case they were sued for actions committed during the scope of their employment one such policy which we assume is typical provides for liability coverage an attorney if the government does not represent the employee the possibility of an attorney to oversee a defense provided by the government and the delegation of limited power to the insurer to settle civil claims pursuant to the conditions subsection of the policy the employee has the right to bring suit against the insurer to recover monies due to a judgment or agreement with the plaintiff resulting in liability provided that the employee complies with the terms of the policy pursuant to this same subsection the employee has the duty upon receipt of a complaint to cooperate with the insurance_company to the fullest extent of the law and to immediately provide the insurer with written notice containing particulars sufficient to identify the insured and also reasonably obtainable information with respect to the time place and circumstances thereof and the names and addresses of the injured and of available witnesses gl-506118-99 in regard to the employee’s duties as well as the other provisions of this policy it should be noted that the policy also states that the t erms of this policy which are in conflict with federal_law and regulations are hereby amended to conform to such statutes as a result of levies or other collection activity taxpayers frequently file suit against the united_states and or employees individually when taxpayers name individual employees as defendants there is the potential that the employees will be civilly liable for damages which is the purpose of obtaining insurance see 403_us_388 the case authority for federal court jurisdiction over allegations against federal officials of violations of a plaintiff’s constitutional rights law and analysis a disclosure of complaint to private insurer the federal rules of civil procedure frcp requires service of process upon a defendant if a federal employee is named individually as a defendant in a lawsuit he she is served in his her individual capacity pursuant to rule e of the frcp the copy of the complaint served upon the employee in his her individual capacity is not return_information under sec_6103 because that copy has not been received or collected by the secretary see sec_6103 thus an employee who has been sued by a taxpayer in his her individual capacity may provide to his her private insurer a copy of the complaint without contravening the disclosure rules b disclosure of return_information underlying complaint to private insurer any discussion of the underlying tax issues with the private insurer or personal attorney in connection with the complaint would be a disclosure of confidential return_information such a disclosure would be permitted only if an express exception exists in the code authorizing the disclosure the only exception to the nondisclosure rule that might be relevant here is sec_6103 under sec_6103 a service employee or his her duly authorized legal_representative may obtain access to return_information to prepare for and to use in a personnel related action or proceeding in particular sec_6103 authorizes the disclosure of returns and return_information upon written request to a treasury_department employee or former employee or his or her duly authorized legal_representative who is or may be a party to any administrative action or proceeding affecting the personnel rights of such employee or former employee gl-506118-99 solely for use in the action or proceeding or in preparation for the action or proceeding but only to the extent that the secretary determines that such returns or return_information is or may be relevant and material to the action or proceeding a federal employee pursuant to c f_r sec_50 a generally will be provided representation by the doj in civil criminal and congressional proceedings where the employee has been sued subpoenaed or charged in his her individual capacity provided that the employee’s actions reasonably appear to have been performed within the scope of his her employment and the attorney_general or his her delegate in most instances a federal employee who has been sued by a taxpayer in his her individual capacity meets the criteria outlined in the above regulation and is represented by doj if doj represents the employee then the private insurer does not meet the requirements for disclosure in sec_6103 as explained above sec_6103 provides that a treasury_department employee or his or her duly authorized legal_representative may obtain access to returns and return_information to prepare for and to use in any_action or proceeding affecting the personnel rights of the employee doj not the private insurer is the employee’s legal_representative furthermore when doj represents the employee the private insurer does not have the responsibility for preparing the employee’s defense and using the information in the proceeding we do not deal here with the rare situation where doj declines to represent an employee or the employee declines doj representation and seeks a private attorney if you have any further questions please call in such a proceeding involving underlying tax matters doj obtains return_information to prepare for the proceeding under sec_6103 and and discloses information in the proceeding under sec_6103
